COURT OF APPEALS OF VIRGINIA


              Present: Judges McCullough, Decker and Senior Judge Felton
UNPUBLISHED



              THE UNINSURED EMPLOYERS’ FUND
                                                                                   MEMORANDUM OPINION*
              v.     Record No. 1647-15-4                                              PER CURIAM
                                                                                     FEBRUARY 2, 2016
              SILDER A. MARTINEZ


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Justin R. Main; Siciliano, Ellis, Dyer & Boccarosse PLC, on briefs),
                               for appellant.

                               (Joseph T. Trapeni, Jr., on brief), for appellee.


                     The Uninsured Employers’ Fund (the Fund) appeals a decision of the Workers’

              Compensation Commission awarding Silder A. Martinez temporary total disability and medical

              benefits, finding that Colortrend Home Improvements (employer) did not prove it had less than

              three employees regularly in service. The Fund argues that the Commission “erroneously

              applied a heightened evidentiary standard to employer’s jurisdictional defense by requiring it to

              produce business documents to meet its burden of proof.” The Fund also contends the

              Commission’s finding that employer “did not meet its burden of proving it regularly employed

              less than three employees, and is therefore subject to the Virginia Workers’ Compensation Act,

              is unsupported by credible evidence.”

                     We have reviewed the record and the Commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the Commission in its final

              opinion. See Martinez v. Colortrend, VWC File No. VA02000018712 (Oct. 5, 2015). We


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                              -2-